Wilner, J.,


concurring

I concur with the result reached by the panel majority on each of the three issues presented in this appeal. It is the second issue that causes me to write this concurring Opinion.
The majority opinion states that ex parte communications of the type that occurred here are not to be condoned. I would go further. Were it not for the fact that an objection to what occurred was not clearly made in the record, I would have *329voted to vacate this judgment. Although appellant did not receive the maximum sentence suggested by Mr. Conti, it is clear that his recommendation did influence the court to the extent of imposing a sentence of 40 years, which, subject only to one form or another of executive clemency, could indeed be a life sentence for this individual.
Mr. Conti apparently made a recommendation to the court that was not contained in his report and that caught both appellant and his counsel entirely by surprise. I shall assume that it caught the State also by surprise. This procedure is unfair, entirely unwarranted, and strikes at the heart of what I consider to be due process of law. As I noted earlier, had a proper objection been raised sufficient to preserve the point for appellate review under Maryland Rule 1085,1 would have voted at the very least to strike the sentence and remand for resentencing by another judge.